   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 1 of 19




           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
TRACY D.L.C. SMITH and
CANDACE A. SMITH,

     Plaintiffs,
                                                CV 2:20-116
     v.

GEORGE F. BARNHILL,

     Defendant.

                                 ORDER

     Before the Court is Defendant George Barnhill’s motion to

dismiss, as amended.    Dkt. Nos. 9, 10.    The motion has been fully

briefed and is ripe for review.

                              BACKGROUND
     This case involves criminal prosecutions stemming from a

child custody dispute.    For the purposes of ruling on Defendant’s

Motion to Dismiss, the Court takes Plaintiffs’ version of the facts

as true.   Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043,

1057 (11th Cir. 2007) (“[W]hen ruling on a motion to dismiss, a

court must view the complaint in the light most favorable to the

plaintiff and accept all of the plaintiff’s well-pleaded facts as

true.”).

     Plaintiff Pastor Tracy D.L.C. Smith and his wife Candace A.

Smith (“Plaintiffs”) served as missionaries in the Free Seventh
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 2 of 19



Day Adventist church.         Dkt. No. 7 ¶ 6.         During the relevant period,

Plaintiffs       resided     in    Arkansas       and   traveled     the    world    as

missionaries.       Id. ¶ 11.      On May 14, 2015, non-parties Allen Tucker

and Anastasia Tucker (the “Tuckers”) voluntarily contracted to

Plaintiffs the legal custody of their minor daughter, AMT, under

O.C.G.A.     §    19-7-1(b)(1),        a    Georgia     statute    which    addresses

parental power.           Id. ¶¶ 8, 9; Dkt. No. 7-1.              The Tuckers also

signed an Arkansas consent to Plaintiffs’ guardianship of AMT,

indicating their intent to give custody to Plaintiffs.                       Dkt. No.

7 ¶ 15.

     On July 7, 2017, Mrs. Tucker met with Chris Hatcher, a Glynn

County police officer.            Id. ¶ 17.      Mrs. Tucker reported to Officer

Hatcher that she had given custody of AMT to Plaintiffs.                    Id. ¶ 18.

Mrs. Tucker then untruthfully alleged that “she has attempted to

get her daughter back but the Smiths have refused to bring the

child back or give a location where the child is.”                   Id. ¶ 22.      Mrs.

Tucker    also     “falsely       claimed     that    the   Smiths   then    fled    to

California.”       Id. ¶ 23 (quotation marks omitted).                 Believing no

crime had occurred, Officer Hatcher took no further action on Mrs.

Tucker’s complaint.         Id. ¶ 32.

     Over    one     year     later,       Defendant    Barnhill,     an    Assistant

District Attorney for the Brunswick Judicial Circuit, subpoenaed

Officer Hatcher to testify before the grand jury.                     Id. ¶¶ 7, 33.

Plaintiffs       allege    that    Defendant      Barnhill   disregarded      Officer

                                             2
      Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 3 of 19



Hatcher’s opinion that Plaintiffs had not violated the law and

directed Officer Hatcher to read his report 1 to the grand jury.

Id. ¶¶ 35, 36.     The grand jury indicted Plaintiffs on one count of

interstate interference with custody under O.C.G.A. § 16-5-45(c),

and the Glynn County Superior Court issued a bench warrant for

Plaintiffs’ arrest.      Id. ¶¶ 39, 40.

       Meanwhile, AMT’s picture was posted in multiple Wal-Marts as

a missing child.      Id. ¶ 45.    On October 4, 2018, Plaintiffs were

arrested in Lewiston, Idaho.        Id. ¶ 41.   The Idaho court released

Plaintiffs the day after their arrest; Defendant Barnhill allowed

Plaintiffs to self-surrender at the Glynn County Detention Center

by October 31, 2018.        Id. ¶ 44.     Plaintiffs self-surrendered on

October 26, 2018, at which point they were arrested.            Id. ¶¶ 48,

49.     During this time, Ms. Andrea Browning of the Glynn County

Department of Family and Children Services flew to Idaho to take

custody of AMT.        Id. ¶ 42.      Plaintiffs allege that Defendant

Barnhill falsely characterized the Arkansas guardianship papers as

“fraudulent documents.”       Id. ¶ 50.   On January 18, 2019, the Glynn

County Superior Court granted Plaintiffs’ special demurrer, ruling

that the indictment did not state a violation of the law.                  Id.

¶ 55; Dkt. No 7-8.        Around this time, according to the amended

complaint, Defendant Barnhill attempted to intimidate Mrs. Smith,


1 Though Plaintiffs do not specify, the Court assumes this “report” is from
Officer Hatcher’s interview with Mrs. Tucker when she first complained about
Plaintiffs.

                                      3
    Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 4 of 19



who was not in the presence of counsel, into testifying against

Pastor Smith, but Mr. Barnhill was not successful.             Id. ¶¶ 56-60.

      After   the   dismissal    of    the    first   indictment,   Defendant

Barnhill subpoenaed Ms. Browning to testify before a second grand

jury. 2   Id. ¶ 61.    Ms. Browning told Defendant Barnhill that she

knew nothing about the case other than that she transported AMT

from Idaho to Brunswick.       Id. ¶¶ 62, 63.      According to the amended

complaint, Defendant Barnhill advised Ms. Browning as to what she

should tell the grand jury so that the grand jury would indict

Plaintiffs once again.        Id. ¶ 63.        Plaintiffs allege Defendant

Barnhill essentially provided Ms. Browning with a script to testify

before the grand jury.       Id. ¶ 65.       Ms. Browning so testified, and

the grand jury again indicted Plaintiffs on January 23, 2019.              Id.

¶¶ 66, 67; Dkt. No 7-9.        The same day, the superior court issued

a second bench warrant for Plaintiffs’ arrest, and Plaintiffs were

arrested the following day.           Dkt. No. 7 ¶¶ 70, 71.      On June 14,

2019, at a motions hearing, the superior court dismissed the second

indictment, ruling that “[b]ecause the conduct complained of does

not constitute a violation of the [interference with custody]




2  Plaintiffs attach to their response brief Ms. Browning’s deposition taken in
a related civil matter. Dkt. No. 15-3. The Court cannot consider deposition
testimony on a motion to dismiss because the deposition transcript is a matter
outside the pleadings and is not a public record. See, e.g., Sims v. Chase
Home Fin., LLC, No. 4:11-cv-121-HLM, 2011 WL 13176725, at *1 n.1 (N.D. Ga. Aug.
30, 2011).

                                        4
    Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 5 of 19



statute, Defendants’ motion to dismiss is hereby GRANTED.”                 Id.

¶ 72; Dkt. No. 7-11.

      Plaintiffs    timely     filed   this   lawsuit    against    Defendant

Barnhill.    Dkt. No. 1.     Defendant moved to dismiss, and Plaintiffs

timely filed an amended complaint, the operative pleading.                Dkt.

Nos. 6, 7.    Therein, Plaintiffs allege, through 42 U.S.C. § 1983,

that Defendant Barnhill, in his individual capacity, 3 violated

their rights under the Fourth (Counts I and II), Sixth (Count

VIII), and Fourteenth Amendments (Counts III and IV). 4              Dkt. No.

7 at 15-22.    Plaintiffs also assert a § 1983 malicious prosecution

claim (Count IX-2) 5 against Defendant Barnhill.           Next, Plaintiffs

allege Defendant Barnhill engaged in a conspiracy to interfere

with their civil rights in violation of 42 U.S.C. § 1985 (Count

XIII).    Finally, Plaintiffs assert—though not with particularity—

what the Court assumes to be state law claims of “fabrication of

evidence” (Count IX-1), “false statements” (Count X), “conspiracy

to commit false arrest through false testimony before the grand

jury”    (Count   XI),   and   “retaliatory    prosecution”     (Count    XII)

(collectively, the “state law claims”).           Lastly, Plaintiffs seek

compensatory and punitive damages, as well as attorney fees under


3 Plaintiffs concede that they do not assert claims against Defendant Barnhill
in his official capacity.
4 Plaintiffs also alleged violation of their Fifth Amendment rights (Counts V

and VI) but withdrew those counts in their response brief. See Dkt. No. 15 at
21.
5 The amended complaint contains two “IX” counts, which the Court references as

“IX-1” and “IX-2.” Additionally, the amended complaint does not contain count
“XII.”

                                       5
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 6 of 19



the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C.

§ 1988      (Count   XIV).         Defendant      Barnhill    moves    to    dismiss

Plaintiffs’ amended complaint pursuant to Federal Rule of Civil

Procedure 12(b).      Dkt. No. 10-1 at 5-6.

                                   LEGAL AUTHORITY
       Federal Rule of Civil Procedure 8(a)(2) requires that a

pleading contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                     While this pleading

standard does not require “detailed factual allegations,” “labels

and conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.”               Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).     In order to withstand a motion to dismiss under Federal

Rule   of    Civil   Procedure      12(b)(6),      “a    complaint    must    contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”                 Id. (quoting Twombly, 550

U.S. at 570).        A complaint is plausible on its face when “the

plaintiff pleads factual content that allows the court to draw the

reasonable     inference      that    the       defendant    is   liable     for   the

misconduct alleged.”         Id.

       Importantly, while the factual allegations set forth in the

complaint are to be considered true at the motion to dismiss stage,

the same does not apply to legal conclusions set forth in the

complaint.      Sinaltrainal v. Coca–Cola Co., 578 F.3d 1252, 1260


                                            6
     Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 7 of 19



(11th Cir. 2009) (citing Iqbal, 556 U.S. at 678).              “Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”           Iqbal, 556 U.S. at 678.

The court need not “accept as true a legal conclusion couched as

a factual allegation.”      Twombly, 550 U.S. at 555.

       Lastly, the Court notes that exhibits attached to pleadings

become part of a pleading.       Fed. R. Civ. P. 10(c).      Consequently,

a court may consider documents attached to a complaint as exhibits

in resolving a motion to dismiss without converting the motion to

one for summary judgment.        Taylor v. Appleton, 30 F.3d 1365, 1368

n.3 (11th Cir. 1994).

                                 DISCUSSION
       In his motion to dismiss, Defendant Barnhill primarily argues

that   he   enjoys    absolute   prosecutorial    immunity   as    assistant

district attorney, which therefore precludes this lawsuit.                See

Dkt. No. 10-1. He is correct.

I.     Plaintiffs’ Federal Claims
       There are two types of immunity prosecutors may receive:

absolute prosecutorial immunity and qualified immunity.              Buckley

v. Fitzsimmons, 509 U.S. 259, 268-69 (1993). The law affords

prosecutors     absolute     immunity      because   qualified      immunity

protection    alone    “would    prevent    the   vigorous   and    fearless

performance of the prosecutor’s duty that is essential to the

proper functioning of the criminal justice system.”                Imbler v.


                                      7
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 8 of 19



Pachtman, 424 U.S. 409, 427-28 (1976).         The burden of showing that

absolute immunity is justified falls on the official seeking the

immunity.    Burns v. Reed, 500 U.S. 478, 486 (1991).

     The    doctrine   of   absolute   prosecutorial      immunity   protects

district attorneys and other prosecutors from civil suit for a

range of functions they perform as state or federal advocates in

criminal matters.      Kalina v. Fletcher, 522 U.S. 118, 124 (1997).

“This immunity is derived from the absolute immunity afforded

judges and grand jurors who, like prosecutors, are required to

perform an integral function in our system of criminal justice.”

Nathan v. Lawton, No. 487-223, 1989 WL 11706, at *12 (S.D. Ga.

1989).      While the protection that the doctrine affords is a

complete exemption from suit, prosecutorial immunity extends only

to acts “intimately associated with the judicial phase of the

criminal process.”      Imbler, 424 U.S. at 430.          In other words, a

prosecutor    is   protected   for   the   actions   he   undertakes   as   an

advocate for the state, but he enjoys no immunity for “those

aspects of [his] responsibility that cast him in the role of an

administrator or investigative officer.”             Id. at 430; see also

Buckley, 509 U.S. at 273 (stating that “administrative duties and

those investigatory functions that do not relate to an advocate’s

preparation for the initiation of a prosecution or for judicial

proceedings are not entitled to absolute immunity”).



                                       8
     Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 9 of 19



      In order to determine whether a prosecutor is entitled to

absolute immunity, the Court must “examine ‘the nature of the

function performed, not the identity of the actor who performed

it.’”    Kalina, 522 U.S. at 127 (quoting Forrester v. White, 484

U.S. 219, 229 (1988)).           Thus, “the protection of absolute immunity

is contingent on the ‘function’ the prosecutors are performing and

not their status as prosecutors.”              Mastroianni v. Bowers, 160 F.3d

671, 676 (11th Cir. 1998), opinion vacated on other grounds and

superseded on reh'g, 173 F.3d 1363 (11th Cir. 1999).                     “Under the

functional approach to absolute prosecutorial immunity, even a

wrongful act of a prosecutor—such as participating in a conspiracy

to   manufacture        evidence—while      not   properly       an   aspect    of    a

prosecutor’s duty, is immaterial.”                Neville v. Classic Gardens,

141 F. Supp. 2d 1377, 1381 (S.D. Ga. 2001) (citation omitted).

“In other words, ‘the immunity attaches to [the prosecutor’s]

function,    not    to     the    manner    in    which    [s]he      performed   it.

Accordingly, a prosecutor’s motivation, and whether preferable

alternatives       to     the     actions      taken      were     available,        are

irrelevant.’”      Id. (quoting Parkinson v. Cozzolino, 238 F.3d 145,

150 (2d Cir. 2001)).

      In analyzing the facts of this case, the Court looks to other

courts’ decisions delineating the boundaries of the doctrine.                     The

United States Supreme Court has held that a state prosecutor was

immune for “matters [that] involved the exercise of professional

                                           9
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 10 of 19



judgment.”      Kalina,   522   U.S.   at    130.    Additionally,   “acts

undertaken by a prosecutor in preparing for the initiation of

judicial proceedings or for trial and which occur in the course of

his role as an advocate for the State, are entitled to the

protections of absolute immunity.”          Buckley, 509 U.S. at 273.    The

Supreme Court has also held, however, that absolute immunity does

not protect a prosecutor from suit arising from holding a press

conference.    Id. at 276–78.    Courts have been unwilling to extend

absolute immunity to prosecutors for giving legal advice to the

police during their pretrial investigation, Burns, 500 U.S. at

492–96, or for participating in a police search and “entrapping

someone,” Mullinax v. McElhenney, 817 F.2d 711 (11th Cir. 1987).

Generally speaking, prosecutors are not immune for their conduct

prior to the judicial phase of the criminal process.         Mastroianni,

160 F.3d at 676.

     The Court finds illustrative cases which examine specific

functions for which prosecutors have or have not received absolute

immunity.     For example, prosecutors are “absolutely immune from

damages liability . . . for making false or defamatory statements

in judicial proceedings (at least so long as the statements were

related to the proceeding), and also for eliciting false and

defamatory testimony from witnesses.”           Burns, 500 U.S. at 489-90

(citing Yaselli v. Goff, 12 F.2d 396, 401–02 (2d Cir. 1926),

summarily aff’d, 275 U.S. 503 (1927)); see also Peace v. Baker,

                                   10
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 11 of 19



697 F. Supp. 1145, 1146, 1147 (D. Nev. 1988) (holding prosecutor

entitled to absolute immunity for allegations that he supplied

false    information     during      the        sentencing   proceeding).      Any

malicious intent behind such statements does not strip a prosecutor

of absolute protection.          See Elder v. Athens-Clark Cty., 54 F.3d

694,    695-96   (11th   Cir.    1995)      (stating     prosecutorial    immunity

extends to allegations “that the prosecutor filed charges in bad

faith, or for evil motives, or as a conspirator”); see also Yeager

v. Binford, No. 1:18-CV-526-WKW, 2019 WL 630296, at *3 (M.D. Ala.

Feb. 14, 2019) (“[A]s with judicial immunity, allegations of

malicious    intent      do   not     overcome       a   prosecutor’s    absolute

immunity.” (citation omitted)).                 Indeed, prosecutorial immunity

extends to “filing an information without investigation, filing

charges without jurisdiction, filing a baseless detainer, offering

perjured testimony, suppressing exculpatory evidence, . . . [and]

threatening . . . further criminal prosecutions.”                  Hart v. Hodges,

587 F.3d 1288, 1295 (11th Cir. 2009).

       “To be sure, this immunity does leave the genuinely wronged

defendant    without     civil      redress       against    a   prosecutor   whose

malicious or dishonest action deprives him of liberty. But the

alternative of qualifying a prosecutor’s immunity would disserve

the broader public interest.” Imbler, 424 U.S. at 427. Addressing

this concern, United States Supreme Court quoted Judge Learned

Hand, who wrote of the prosecutor’s immunity from actions for

                                           11
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 12 of 19



malicious prosecution: “As is so often the case, the answer must

be found in a balance between the evils inevitable in either

alternative. In this instance it has been thought in the end better

to leave unredressed the wrongs done by dishonest officers than to

subject those who try to do their duty to the constant dread of

retaliation.”    Id. at 428 (quoting Gregoire v. Biddle, 177 F.2d

579, 581 (2d Cir. 1949)).

        a. Plaintiffs’ Section 1983 Claims

     Now the Court must apply the law to the facts of this case.

First, Plaintiffs assert that Defendant Barnhill violated their

constitutional rights under the Fourth, Sixth, and Fourteenth

Amendments.     They bring these constitutional claims, including

their malicious prosecution claim, pursuant to 42 U.S.C. § 1983,

a statute generally meant to provide relief to victims of state

actors who use their authoritative role to deprive individuals of

their federally guaranteed rights.

     In brief, Plaintiffs allege that Defendant:

     1. subpoenaed Officer Hatcher to testify before the grand

        jury, dkt. no. 7 ¶ 33;

     2. advised and directed Officer Hatcher to read his report to

        the grand jury, id. ¶ 36;

     3. conspired with Officer Hatcher in Plaintiffs’ baseless

        prosecution, id. ¶ 26;



                                   12
Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 13 of 19



  4. worked with Officer Hatcher to “facilitate[] the false

     narrative” of Plaintiffs’ illegal abduction of AMT, which

     led to AMT’s photo being posted in multiple Wal-Marts, id.

     ¶ 45;

  5. falsely characterized the Arkansas guardianship papers as

     fraudulent documents, id. ¶ 50;

  6. interfered with Plaintiffs’ family, id. ¶ 53;

  7. interfered with Plaintiffs’ right to counsel, id. ¶ 56;

  8. arranged    Plaintiffs’       separate    court      appearances    in   an

     attempt    to    drive    a   wedge    between       Plaintiffs    and    to

     intimidate Mrs. Smith into testifying against Pastor Smith,

     id. ¶ 57;

  9. knew the first indictment had no chance of success, id.

     ¶ 58;

 10. did not have probable cause for the second indictment, id.

     ¶ 84;

 11. subpoenaed Ms. Browning to testify before a second grand

     jury, id. ¶ 61;

 12. advised and directed Ms. Browning what to tell the grand

     jury and provided her a script of same, id. ¶¶ 63, 65;

 13. conspired       with    Officer     Hatcher    and    Ms.   Browning     “to

     fabricate before any probable cause existed to arrest

     [Plaintiffs]       or     begin     judicial     proceedings       against

     [Plaintiffs],” id. ¶ 102;

                                    13
      Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 14 of 19



       14. instituted          a    prosecution      against        Plaintiffs        without

              probable cause, id. ¶ 105; and

       15. retaliated         against       Plaintiffs       by     securing     a     second

              prosecution, id. ¶ 116.

The question now is whether Defendant’s actions were made as

advocate        of      the     state       entitling      Defendant       to        absolute

prosecutorial immunity.               In short, the Court finds Defendant’s

actions were so made.

        The     conduct       of    which     Plaintiffs      complain      begins       with

Defendant’s subpoenaing Officer Hatcher to testify before the

grand jury.          A grand jury subpoena is one of the first steps a

prosecutor, as an advocate for the state, takes to initiate a

prosecution after evaluating evidence obtained by law enforcement.

Buckley, 509 U.S. at 273 (stating that “acts undertaken by a

prosecutor in preparing for the initiation of judicial proceedings

. . . , and which occur in the course of his role as an advocate

for    the     State,     are      entitled    to   the   protections       of       absolute

immunity,” including “the professional evaluation of the evidence

assembled by the police”).                  Plaintiffs make no allegation that

Defendant        took     unconstitutional          action        before   securing       the

subpoena, such as engaging in Officer Hatcher’s investigation of

Mrs. Tucker’s complaint regarding Plaintiffs or otherwise acting

as an investigator rather than an advocate.



                                              14
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 15 of 19



     That Defendant advised and directed Officer Hatcher to read

his report to the grand jury is likewise within Defendant’s role

as advocate.    Id. (preparation of evidence for presentation before

a grand jury after a decision to seek an indictment has been made

is entitled to the protections of absolute immunity).                  This is so

even if the testimony presented was perjured.                Hart, 587 F.3d at

1295.     The     same    analysis    applies       to     Defendant’s    alleged

coordination of Ms. Browning’s grand jury testimony.                     Moreover,

that Defendant might not have had probable cause to bring the first

or even second indictment is not material.                Buckley, 509 U.S. at

274 (stating there is a “common-law tradition of immunity for a

prosecutor’s decision to bring an indictment, whether he has

probable cause or not”).

     Plaintiffs’       remaining     allegations         regarding   Defendant’s

conduct occurred after an indictment and arrest warrant had been

issued:   falsely        characterizing       the        guardianship      papers;

interfering     with   Plaintiffs’    right    to    counsel;    and     arranging

separate court appearances in order to intimidate Plaintiffs.

Defendant’s actions were taken in his role as advocate.                      That

Plaintiffs’ arrest resulted in interference with their family is

a natural result of a prosecution.            Similarly, AMT’s photo being

posted in Wal-Marts is a result of the indictment and arrest

warrant being issued. Plaintiffs make no allegation that Defendant

was involved in the actual posting, only that such posting occurred

                                       15
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 16 of 19



as a result of Defendant’s securing the indictment and arrest.

Finally,    Defendant’s   seeking    a   second    indictment,    even   if

malicious and without probable cause, is entitled to absolute

immunity.   Id.

     The Court concludes that absolute prosecutorial immunity bars

Plaintiffs’ section 1983 claims (Counts I, II, III, IV, VIII, and

IX-2).   Defendant’s motion to dismiss is thus GRANTED as to those

claims, and they are DISMISSED with prejudice.

         b. Plaintiffs’ Section 1985 Claim
     Plaintiffs    contend   that   Defendant     Barnhill’s   instructing

Officer Hatcher and Ms. Browning to testify before the grand jury

created a conspiracy to violate Plaintiffs’ civil rights under 42

U.S.C. § 1985, a statute enacted to protect individuals’ civil

rights   from   conspirators’   class-   or   race-based    discriminatory

animus or intent.    See, e.g., Dkt. No. 7 ¶ 69; see also id. ¶ 112.

     The Court of Appeals for the Eleventh Circuit has held that

“the allegation that a challenged official act is part of a

conspiracy does not in any manner dilute immunity.”              Elder, 54

F.3d at 695.    In so holding, the Court of Appeals reasoned that if

“calling a judge’s allegedly wrong decision a conspiracy does not

strip the judge of absolute immunity, calling a prosecutor’s

allegedly wrongful decision to prosecute a conspiracy does not

strip the prosecutor of absolute immunity.”         Id.    Here, Defendant

Barnhill is immune for his actions in preparing Officer Hatcher


                                    16
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 17 of 19



and Ms. Browning to testify in front of the grand jury; calling

those acts a conspiracy does not dilute Defendant’s immunity.

Therefore,    Defendant    is    entitled    to    absolute    immunity   for

allegedly conspiring to violate Plaintiffs’ constitutional rights.

Defendant’s motion to dismiss is thus GRANTED as to Plaintiffs’

section   1985   claim    (Count   XIII),    and   it   is    DISMISSED   with

prejudice.

II.   Plaintiffs’ State Law Claims
      Finding that Plaintiffs’ federal claims against Defendant

fail as a matter of law and must be dismissed, so too must

Plaintiffs’ state claims. See United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966) (“Certainly, if the federal claims are

dismissed before trial, . . . the state claims should be dismissed

as well.”).   Moreover, even if the Court were to reach Plaintiffs’

state law claims, the Court would dismiss them as being barred by

Georgia’s absolute prosecutorial immunity for the same reasons

discussed supra.     GA. CONST. art. VI, § VIII, ¶ I (e) (“District

attorneys shall enjoy immunity from private suit for actions

arising from the performance of their duties.”); see also Holsey

v. Hind, 377 S.E.2d 200, 201 (Ga. Ct. App. 1988) (“[A] prosecutor

enjoys    absolute    immunity     when     engaging    in    quasi-judicial

functions.” (quoting Kadivar v. Stone, 804 F.2d 635, 637 (11th

Cir. 1986))).        Accordingly, Defendant’s motion to dismiss is




                                     17
   Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 18 of 19



GRANTED as to Plaintiffs’ state law claims (Counts IX-1, X, XI and

XII), and those claims are DISMISSED without prejudice.

III. Plaintiffs’ Request for Attorney’s Fees

     For their section 1983 and 1985 claims, Plaintiffs move for

an award of attorney’s fees under 42 U.S.C. § 1988.        That statute

allows the Court, in its discretion, to award a party who prevails

in certain enforcement actions “a reasonable attorney’s fee as

part of the costs.”   § 1988(b).    Here, however, Plaintiffs did not

prevail on either their § 1983 or § 1985 claims.           Accordingly,

Plaintiffs are DENIED attorney’s fees under § 1988(b) (Count XIV),

as well as other compensatory and punitive damages.

                              CONCLUSION

     Defendant’s motion to dismiss is GRANTED in its entirety.

Absolute prosecutorial immunity bars Plaintiffs’ claims brought

pursuant to section 1983 (Counts I, II, III, IV, VIII, and IX-2)

and section 1985 (Count XIII).     Those federal claims are DISMISSED

with prejudice.     Because no federal claims remain, Plaintiffs’

state law claims (Counts IX-1, X, XI, and XII) are DISMISSED

without prejudice.     Plaintiffs are DENIED attorney’s fees under

section 1988 (Count XIV).    The Clerk is DIRECTED to enter judgment

for Defendant and CLOSE this case.




                                   18
Case 2:20-cv-00116-LGW-BWC Document 18 Filed 02/08/21 Page 19 of 19



  SO ORDERED, this 8th day of February, 2021.




                        HON. LISA GODBEY WOOD, JUDGE
                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA




                                19
